UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6346


ANDREW CHIEN,

                    Plaintiff - Appellant,

             v.

LECLAIR RYAN; WILLIAM K. GROGAN & ASSOCIATES; WILLIAM K.
GROGAN,

                    Defendants - Appellees,

             and

CHESTERFIELD COUNTY,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:13-cv-00993-LO-IDD)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Chien, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Chien appeals the district court’s orders denying his motion for relief

from judgment under Fed. R. Civ. P. 60(b)(4), and his motion to disqualify the district

court judge. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Chien v. Chesterfield Cty., No. 1:13-cv-

00993-LO-IDD (E.D. Va. filed Mar. 6, 2018 & entered Mar. 7, 2018; filed Mar. 15, 2018

& entered on Mar. 16, 2018). We also deny Chien’s motion to expedite. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2